 

Exhibit 10.8

 



Execution Copy

 

Confidential portions of this document have been redacted and omitted pursuant
to a Request for Confidential Treatment filed with the Securities and Exchange
Commission (the “SEC”) pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The redacted and omitted portions are indicated with the
notation “*” and have been filed separately with the SEC.

 

AMENDMENT NO. 2 TO STUDY AGREEMENT

Between

Merck Sharp & Dohme Corp.

and

Enumeral Biomedical Holdings Inc.

 

This Amendment No. 2 to Study Agreement (the “Second Amendment”) is dated as of
May 31, 2017, (“Second Amendment Effective Date”), by and between Merck Sharp &
Dohme Corp., a New Jersey corporation, having a place of business at One Merck
Drive, Whitehouse Station, NJ 08889-0100 (“Merck”) and Enumeral Biomedical
Holdings Inc., a Delaware corporation, having a place of business at 200
Cambridge Park Drive, Suite 2000, Cambridge, MA 02140 (“Enumeral”). This Second
Amendment amends that certain Study Agreement, dated as of December 17, 2014, by
and between Merck and Enumeral (the “Agreement”), and amended February 16, 2016
(the “Amendment”). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement.

 

Merck and Enumeral desire to amend the terms of the Agreement and Amendment to
extend the Term of the Agreement and modify and define the aims of the Work
Plan. In consideration of the mutual covenants and promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.Section 5 of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof:

 

“5.        Term.

 

This Agreement shall be effective on the date of the last signature (the
“Effective Date”. The term of this Agreement shall expire on the earlier of
delivery of the Final Report or the three (3) year anniversary of the Effective
Date, unless extended in writing by mutual agreement and subject to early
termination as provided in Paragraph 13 (the “Term”).”

 

2.The revised Work Plan included in Attachment A of the Amendment is deleted in
its entirety and the Work Plan included entitled “Attachment A-1” and attached
to this Second Amendment is inserted in lieu thereof.

 

Except as explicitly set forth herein, the terms and conditions of the Agreement
and the Amendment remain unchanged and in full force and effect.

 

[Signature Page Follows]

 



 

 



Execution Copy



 

IN WITNESS WHEREOF, the Parties have caused this Second Agreement to be executed
by their duly authorized representatives, effective as of the Second Agreement
Effective Date.

 

MERCK SHARP & DOHME CORP.   ENUMERAL BIOMEDICAL HOLDINGS INC.      



By /s/ Benjamin Thorner

 



By /s/ Matthew A. Ebert

     

Benjamin Thorner

 

Matthew A. Ebert

Name   Name  



SVP & Head of BD&L

 



General Counsel and Corporate Secretary

Title   Title      



5/31/2017

 



31 May 2017

Date   Date

 



 



Execution Copy

 

ATTACHMENT A-1

Amended Work Plan

*

 

 

